


Notice of Stock Option Grant
Radisys Corporation
5435 NE Dawson Creek Drive
Hillsboro, OR 97124
 
 



NAME
ADDRESS
 
Grant Number:
Plan:
ID: 
OPTION_NUMBER
EQUITY_PLAN
ACCOUNT_USER_DEFINED_FIELD4
 
 
 
 



Congratulations! You have been awarded a Stock Option grant by the Board of
Directors of Radisys Corporation (the "Company"), to purchase Shares of Common
Stock of the Company, subject to the terms and conditions of the 2007 Stock Plan
(the "Plan") and this Option Notice, as outlined below:


 
Date of Grant:
OPTION_DATE
 
 
Exercise Price Per Share:
OPTION_PRICE
 
 
Total Number of Shares Granted
TOTAL_SHARES_GRANTED
 
 
Type of Option:
OPTION_TYPE
 
 
Expiration Date of Option:
EXPIRE_DATE_PERIOD
 
 
 
 
 
 
Detailed Vesting Schedule
 
Shares
Vest Type
Vest Date
 
SHARES_PERIOD1
VEST_TYPE_PERIOD1
VEST_DATE_PERIOD1
 
SHARES_PERIOD2
VEST_TYPE_PERIOD2
VEST_DATE_PERIOD2
 
SHARES_PERIOD3
VEST_TYPE_PERIOD3
VEST_DATE_PERIOD3
 
SHARES_PERIOD4
VEST_TYPE_PERIOD4
VEST_DATE_PERIOD4
 
Note: All dates in mm/dd/yyyy format
 
 



A copy of the Plan and the Plan Prospectus, which contain important terms and
conditions, can be accessed from http://radisphere.radisys.com under Human
Resources/Compensation/Stock Plans/Plan Document and Prospectus. To obtain a
copy of the most recent Radisys Annual Report, go to www.radisys.com under
Investors/Annual Reports. By accepting this Option grant and exercising any
portion of your Option, you agree to comply with all the terms of the Plan and
this notification.


The Plan is discretionary in nature and may be amended, cancelled, or terminated
at any time. The grant of Options is a one-time benefit offered solely to
members of the Board of Directors of the Company, and does not create any
contractual or other right to receive a grant of Options or benefits in lieu of
Options in the future.


Your Option may not be assigned, sold, encumbered, or in any way transferred or
alienated. Repricing of this Option is permitted only by consent of
stockholders. However, the exercise price will in no circumstance be reduced to
less than the Fair Market Value per share on the date of grant.


Options covered by this Option Notice may have certain tax consequences at the
time of exercise. You are encouraged to obtain independent tax advice before
exercising any Options.


Vesting and the duration of your Option are both subject to your continuing to
serve as a Service Provider of the Company or any of its subsidiaries. Vesting
will stop and your Options will automatically expire three months after ceasing
to be a Service Provider of the Company and all of its Subsidiaries. Your Option
is not transferable, does not imply any right to continued service as a Service
Provider and may be exercised only by you. Notwithstanding the foregoing, (i) 
immediately prior to the effective time of a Transaction (as defined in the
Plan) that results in a




--------------------------------------------------------------------------------




Change of Control (as defined below), and provided you are then a Service
Provider of the Company or any of its Subsidiaries, all Options granted under
this Option Notice shall immediately accelerate and vest, and (ii) upon your
ceasing to be a Service Provider of the Company and all of its Subsidiaries, the
Compensation and Development Committee of the Company may, in its sole and
complete discretion, provide for an acceleration of vesting of the Options
granted under this Option Notice.


For purposes of this Option Notice, “Change of Control” shall mean that one of
the following events has taken place:


(i)    The shareholders of the Company approve one of the following:


(A)    Any merger or statutory plan of exchange involving the Company ("Merger")
in which the Company is not the continuing or surviving corporation or pursuant
to which Common Stock would be converted into cash, securities or other
property, other than a Merger involving the Company in which the holders of
Common Stock immediately prior to the Merger continue to represent more than 50%
of the voting securities of the surviving corporation after the Merger; or


(B)    Any sale, lease, exchange or other transfer (in one transaction or a
series of related transactions) of all or substantially all of the assets of the
Company; provided that a sale, lease, exchange or other transfer of assets (in
one transaction or a series of related transactions) shall not be a sale of
substantially all of the assets of the Company for purposes of this Option
Notice if (x) the Company’s and its other consolidated subsidiaries’ investments
in such assets are less than 90% of the total assets of the Company and its
subsidiaries consolidated as of the end of the most recently completed fiscal
year or (y) the pro forma revenue of the business comprised by such assets as of
the end of the most recently completed fiscal year end is less than 90% of the
total revenue of the Company and its subsidiaries consolidated as of the end of
the most recently completed fiscal year end.


(ii)    A tender or exchange offer, other than one made by the Company, is made
for Common Stock (or securities convertible into Common Stock) and such offer
results in a portion of those securities being purchased and the offeror after
the consummation of the offer is the beneficial owner (as determined pursuant to
Section 13(d) of the Exchange Act), directly or indirectly, of securities
representing more than 50% of the voting power of outstanding securities of the
Company.


(iii)    The Company receives a report on Schedule 13D of the Exchange Act
reporting the beneficial ownership by any person, or more than one person acting
as a group, of securities representing more than 50% of the voting power of
outstanding securities of the Company, except that if such receipt shall occur
during a tender offer or exchange offer described in (ii) above, a Change of
Control shall not take place until the conclusion of such offer.


Notwithstanding anything in the foregoing to the contrary, no Change of Control
shall be deemed to have occurred for purposes of this Option Notice by virtue of
any transaction which results in you, or a group of persons which includes you,
acquiring, directly or indirectly, securities representing 20% or more of the
voting power of outstanding securities of the Company.

--------------------------------------------------------------------------------



E*TRADE
Your stock option grant details have been posted on-line at
www.etrade.com/stockplans. Your "stock plan" account will allow you to view your
current balance of vested/unvested stock options, exercise vested options and
initiate a variety of other stock option management services.






